UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-07168) HENNESSY FUNDS TRUST (Exact name of registrant as specified in charter) 7250 REDWOOD BLVD, SUITE 200 NOVATO, CA 94945 (Address of principal executive offices) (Zip code) NEIL J. HENNESSY 7250 REDWOOD BLVD, SUITE 200 NOVATO, CA 94945 (Name and address of agent for service) Registrant's telephone number, including area code:1-800-966-4354 Date of fiscal year end:October 31 Date of reporting period: June 30, 2007 Item 1. Proxy Voting Record. Name of Fund: Hennessy Cornerstone Growth II Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Trammell Crow Co. 8/3/2006 89288R106 TCC Vote: Not voted MRV: n/a Proposal: Proposed by Issuer or shareholder: 1. Rat provisions of Sect 4A of the Issuer L/T incentive plan Name of Fund: Hennessy Cornerstone Growth II Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Spartan Stores 8/16/2006 846822104 SPTN Vote: Not voted MRV: n/a Proposal: Proposed by Issuer or shareholder: 1. Directors Issuer 2. Rat of Deloitte & Touche Ind auditors 2007 Name of Fund: Hennessy Cornerstone Growth II Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Riviera Holdings 8/8/2006 769627100 RIV Vote: Not voted MRV: n/a Proposal: Proposed by Issuer or shareholder: 1. Approve agreement and plan of issuer merger. 2. Approve the adjournment of annual meeting Name of Fund: Hennessy Cornerstone Growth II Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Stolt Offshore 8/1/2006 861567105 SOSA Vote: Not voted MRV: n/a Proposal: Proposed by Issuer or shareholder: 1. Apprvl annual mting date issuer 2. Apprvl so consolidate fincl statmnt 3. Apprvl unconsolidate bal sheet and statmnt of p/l 4. Apprvl consolidated statement of ops. 5. Dischge of BOD and statutory auditors 6. Apprvl authorization of share repur. 7. Election of statutory auditors and ind. Auditors 8. Apprvl of the changes to the articles of incorporation. Name of Fund: Hennessy Cornerstone Growth II Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Amerco 8/25/2006 23586100 UHAL Vote: Not voted MRV: n/a Proposal: Proposed by Issuer or shareholder: 1. Directors issuer Name of Fund: Hennessy Cornerstone Growth II Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker World Air Holdings 8/16/2006 98142V104 WLDA Vote: Not voted MRV: n/a Proposal: Proposed by Issuer or shareholder: 1. Directors issuer Name of Fund: Hennessy Cornerstone Growth II Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Riviera Holdings 8/8/2006 769627100 RIV Vote: Not voted MRV: n/a Proposal: Proposed by Issuer or shareholder: 1. Approve plan of merger issuer 2. Approve adjournment of annual mtg. Name of Fund: Hennessy Cornerstone Growth II Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Transmontaigne Inc. 8/31/2006 893934109 TMG Vote: Not voted MRV: n/a Proposal: Proposed by Issuer or shareholder: 1. Approve plan of merger issuer Name of Fund: Hennessy Cornerstone Growth II Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker National Beverage 9/29/2006 635017106 FIZ Vote: Not voted MRV: n/a Proposal: Proposed by Issuer or shareholder: 1. Directors issuer Name of Fund: Hennessy Cornerstone Growth II Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Matrix Service Co. 10/23/2006 576853105 Vote: Not voted MRV: n/a Proposal: Proposed by Issuer or shareholder: 1. Directors issuer 2. Rat appt. of Deloitte as ind reg a/c '07 3. Approve increase of common stk 4. Approve restatemnt of stock option pl. Name of Fund: Hennessy Cornerstone Growth II Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Archer-Daniels 11/2/2006 39483102 ADM Vote: Not voted MRV: n/a Proposal: Proposed by Issuer or shareholder: 1. Directors issuer 2. Adopt stkhldrs prop #1 3. Adopt stkhldrs prop #2 Name of Fund: Hennessy Cornerstone Growth II Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Crosstex Energy 10/26/2006 22756Y104 XTXI Vote: Not voted MRV: n/a Proposal: Proposed by Issuer or shareholder: 1. Prop to amend restated cert. Of inc. issuer 2. Prop to approve l/t incentive plan Name of Fund: Hennessy Cornerstone Growth II Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Celadon Group 11/3/2006 150838100 CLDN Vote: Not voted MRV: n/a Proposal: Proposed by Issuer or shareholder: 1. Directors issuer 2. The proxies are authorized to vote upon each toher matter that may properly come before the meeting or any adjournments thereof Name of Fund: Hennessy Cornerstone Growth II Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Mentor Graphics 11/29/2006 587200106 MENT Vote: Not voted MRV: n/a Proposal: Proposed by Issuer or shareholder: 1. Prop TO AMEND THE CO. 1982 issuer stock option plan. Name of Fund: Hennessy Cornerstone Growth II Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Wimm Bill Dann Foods 12/5/2006 97263M109 WBD Vote: Not voted MRV: n/a Proposal: Proposed by Issuer or shareholder: 1. Announc Dividends payment 2006 issuer Name of Fund: Hennessy Cornerstone Growth II Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker AEP Industries 4/10/2007 1031103 AEPI Vote: Not voted MRV: n/a Proposal: Proposed by Issuer or shareholder: 1. Directors issuer 2. Rat KPMG 2007 Name of Fund: Hennessy Cornerstone Growth II Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Marathon Oil 4/25/2007 565849106 MRO Vote: Not voted MRV: n/a Proposal: Proposed by Issuer or shareholder: 1. Directors issuer 2. Rat Pricewaterhousecoopers 3. Apprvl of 2007 inc. comp plan 4. Amend restated cert. Of inc. 5. Amend restate cert of inc to increase the number of authorized shares of stock Name of Fund: Hennessy Cornerstone Growth II Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Arkansas Best Corp 4/24/2007 40790107 ABFS Vote: Not voted MRV: n/a Proposal: Proposed by Issuer or shareholder: 1. Directors issuer/shareholder 2. Rat Ernst & Young 3. Stholder prop re declassificaton of board of directors Name of Fund: Hennessy Cornerstone Growth II Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker SAIA, Inc. 4/24/2007 40790107 ABFS Vote: Not voted MRV: n/a Proposal: Proposed by Issuer or shareholder: 1. Directors issuer 2. Rat. Appt Kpmg 3. Approve amendment to omnibus incentive Name of Fund: Hennessy Cornerstone Growth II Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Arch Chemicals 4/26/2007 03937R102 ARJ Vote: Not voted MRV: n/a Proposal: Proposed by Issuer or shareholder: 1. Directors issuer 2. Rat appt KPMG Name of Fund: Hennessy Cornerstone Growth II Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Ampco-Pittsburgh Corp 4/25/2007 32037103 AP Vote: Not voted MRV: n/a Proposal: Proposed by Issuer or shareholder: 1. Directors issuer Name of Fund: Hennessy Cornerstone Growth II Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker AMN Healthcare Services 4/18/2007 1744101 AHS Vote: Not voted MRV: n/a Proposal: Proposed by Issuer or shareholder: 1. Directors issuer 2. Approvl amendments to the companys equity plan. 3. Rat. KPMG Name of Fund: Hennessy Cornerstone Growth II Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Frontier Oil Corp 4/24/2007 35914P105 FTO Vote: Not voted MRV: n/a Proposal: Proposed by Issuer or shareholder: 1. Directors issuer 2. Rat appt. Deloitte & Touche Name of Fund: Hennessy Cornerstone Growth II Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Natco Group 5/10/2007 63227W203 NTG Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors issuer 2. Rat KPMG Name of Fund: Hennessy Cornerstone Growth II Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Alon USA Energy 5/8/2007 20520102 ALJ Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors issuer 2. Rat appt KPMG Name of Fund: Hennessy Cornerstone Growth II Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Ryder System Inc. 5/4/2007 783549108 R Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors issuer 2. Rat Pricewaterhousecoopers Name of Fund: Hennessy Cornerstone Growth II Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Cenveo Inc. 5/3/2007 15670S105 CVO Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors issuer 2. Rat Deloitte & Touche 2007 3. Apprvl 2007 Long term equity inc. plan Name of Fund: Hennessy Cornerstone Growth II Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Lincoln Electric Hlg. 4/27/2007 533900106 LECO Vote: Not voted MRV: n/a Proposal: Proposed by Issuer or shareholder: 1. Directors issuer 2. Apprvl 2007 mgmnt incentive comp plan. 3. Rat ind. Auditors. Name of Fund: Hennessy Cornerstone Growth II Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Standard Parking 4/25/2007 853790103 STAN Vote: Not voted MRV: n/a Proposal: Proposed by Issuer or shareholder: 1. Directors issuer 2. Appoint Ernst & Young 2007 Name of Fund: Hennessy Cornerstone Growth II Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Crosstex Energy 5/9/2007 22765Y104 XTXI Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors issuer Name of Fund: Hennessy Cornerstone Growth II Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Cray Inc. 5/16/2007 225223304 CRAY Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors issuer Name of Fund: Hennessy Cornerstone Growth II Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Harleysville Group 4/25/2007 412824104 HGIC Vote: Not voted MRV: n/a Proposal: Proposed by Issuer or shareholder: 1. Directors issuer 2. Apprvl of equity incentive plan 3. Apprvl Directors' equity comp. 4. Rat KPMG 2007 Name of Fund: Hennessy Cornerstone Growth II Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker FMC Technologies 5/4/2007 30249U101 FTI Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors issuer Name of Fund: Hennessy Cornerstone Growth II Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker AnnTaylor Stores 5/17/2007 5/4/2007 36115103 ANN Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors issuer 2. Approve perf comp. Plan 3. Rat Deloitte & Touche for 2007 Name of Fund: Hennessy Cornerstone Growth II Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Belden CDT Inc. 5/24/2007 77454106 BDC Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors issuer 2. Apprv perf. Goals for perf. Based awards. 3. Appve perf. Goals for awards made under the companys annual cash incentive plan. Name of Fund: Hennessy Cornerstone Growth II Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Qwest Communi. 5/23/2007 749121109 Q Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors issuer/shareholder 2. Rat. KPmg 2007 3. Apprvl amended Equity incentive plan 4. Stkhldr Prop: re75% future equity comp to senior exe. be performance based. re Board establish policy for skhldrs meet to vote on an advisory rsolution proposed by management to rat. Certain comp. re re that stkhldr see approval of certain benefits for sr executives under non qualified pension plan re Board establish a policy of separating the roles of Chairman and CEO Name of Fund: Hennessy Cornerstone Growth II Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Clean Harbors Inc. 5/18/2007 184496107 CLHB Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors issuer 2. Approve chges in stock incentive plan Name of Fund: Hennessy Cornerstone Growth II Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Old Dominion Freight 5/21/2007 679580100 ODFL Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors issuer Name of Fund: Hennessy Cornerstone Growth II Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker EMC Insurance Grp 5/24/2007 268664109 EMCI Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors issuer 2. 2007 stock incentive plan 3. Rat Ernst & Young Name of Fund: Hennessy Cornerstone Growth II Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Meadowbrook Insurance 5/9/2007 58319P108 MIG Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors issuer 2. Rat. Ind. Reg pub. a/c firm 3. Amend article of inc. increase common stock shares. Name of Fund: Hennessy Cornerstone Growth II Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker AMR Corporation 5/16/2007 1765106 AMR Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors issuer/shareholder 2. Rat Ernst & Young 3. Stkhldr prop: re cumulative voting for the election of directors re to special shareholder meetings re to performance based stock options re to advisory resolution to rat executive comp. Name of Fund: Hennessy Cornerstone Growth II Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Gentek Inc. 5/17/2007 37245X203 GETI Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors issuer 2. Amend and restate incentive plan. 3. Rat Deloitte & Touche Name of Fund: Hennessy Cornerstone Growth II Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Safety Insurance 5/18/2007 78648T100 SAFT Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors issuer 2. Rat Pricewaterhousecoopers Name of Fund: Hennessy Cornerstone Growth II Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Holly Corporation 5/24/2007 435758305 HOC Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors issuer 2. Apprvl of amendment to the corporations restated certificate of inc. to increase shares of common stock. 3. Apprvl of perf. Standards and eligibiltiy provisionng of corp l/t incentive comp. Name of Fund: Hennessy Cornerstone Growth II Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Continental Airlines 6/12/2007 210795308 CAL Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors issuer/shareholders 2. Rat of appt. of ind auditors 3. Stkhldr prop: re to political activities re to perf based equity comp for senior officers Name of Fund: Hennessy Cornerstone Growth II Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker DSW Inc. 5/30/2007 233334L102 DSW Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors issuer Name of Fund: Hennessy Cornerstone Growth II Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Interstate Hotels & Res 5/31/2007 46088S106 IHR Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Approve 2007 Award plan issuer 2. Rat appt. KPMG 3a. Election as director of the company to serve one year term 4a. Election as a director of the company to serve two year term. 5a. Re-elections as director of the company to serve a three year term. 5b. Re-election as director of the company to serve three year term. Name of Fund: Hennessy Cornerstone Growth II Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker P.A. M. Transporation 5/24/2007 693149106 PTSI Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors issuer Name of Fund: Hennessy Cornerstone Growth II Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker World Fuel Services 5/31/2007 981475106 INT Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors issuer 2. Rat Pricewaterhousecoopers 3. Shlder prop: re establishing a policy re discrimination based upon sexual orientation and gender identity. Name of Fund: Hennessy Cornerstone Growth II Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Universal Truckload 6/15/2007 91388P105 UACL Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors issuer 2. Rat KPMG Name of Fund: Hennessy Cornerstone Growth II Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker The Gymboree Corp 6/12/2007 403777105 GYMB Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors issuer 2. Appt Deloitte & Touche Name of Fund: Hennessy Cornerstone Growth II Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Dillards Incl. 6/12/2007 403777105 GYMB Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors issuer Name of Fund: Hennessy Cornerstone Growth II Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker The AES Corporation 6/25/2007 00130H105 AES Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors issuer 2.Rat of appt. ind. Auditors Name of Fund: Hennessy Cornerstone Growth II Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Casual Male Retail 7/31/2007 148711104 CMRG Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors issuer 2. Rat appt. of Ernst & Young SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Hennessy Funds Trust By (Signature and Title)* /s/Neil J. Hennessy Neil J. Hennessy President and Principal Executive Officer Date 7/26/07
